Citation Nr: 1022116	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-14 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cerebrovascular accident with right hemiparesis. 

2.  Entitlement to service connection for a vision disorder, 
claimed as blindness status post cerebrovascular accident.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a skin disorder, 
claimed as skin cancer located on the nose.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a heart disorder, 
claimed as coronary artery disease.

8.  Entitlement to service connection for a respiratory 
disorder, claimed as granulotomous disease of the lungs, to 
include as due to asbestos exposure.

9.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

10.  Entitlement to service connection for a right elbow 
disorder, claimed as degenerative arthritis.

11.  Entitlement to service connection for a back disorder.

12.  Entitlement to service connection for a bilateral knee 
disorder.

13.  Entitlement to special monthly compensation on the basis 
of loss of use of the right upper extremity.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California (RO).

In his April 2007 substantive appeal, the Veteran requested a 
hearing before a member of the Board.  One was scheduled for 
him for February 2010.  However, in January 2010, the Veteran 
indicated that he longer desired a hearing before 
adjudication of his appeal by the Board.  Accordingly, his 
hearing request is considered withdrawn, such that appellate 
adjudication may proceed.

The issues of entitlement to special monthly compensation on 
the basis of loss of use of the right upper extremity, and 
entitlement to service connection for a respiratory disorder, 
are addressed in the Remand portion of the decision below and 
are remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  Current diagnoses of status post cerebrovascular accident 
with right hemiplegia, legal blindness due to vascular 
insufficiency, status post actinic keratosis and squamous 
cell carcinoma removal, hypertension, coronary artery 
disease, diabetes mellitus, and degenerative changes of the 
right elbow are of record.  

2.  Diagnoses of bilateral hearing loss, low back disorder, 
and bilateral knee disorder are not of record.

3.  The Veteran has repeatedly made credible lay assertions 
that he experiences ringing in his ears (tinnitus).

4.  The Veteran's service treatment records show evidence of 
color blindness, not considered disabling; multiple scars and 
tattoos; blood pressure readings of 132/82 millimeters of 
mercury (mm/Hg), 110/72 mm/Hg, and 122/74 mm/Hg on service 
separation in December 1966; and treatment for low back pain.

5.  The Veteran's service personnel records do not show that 
he had service in Vietnam for the purposes of the controlling 
regulations.

6.  The probative and persuasive evidence of record does not 
relate the Veteran's residuals of cerebrovascular accident to 
his military service.

7.  The probative and persuasive evidence of record does not 
relate the Veteran's vision disorder to his military service.

8.  The probative and persuasive evidence of record does not 
relate the Veteran's tinnitus to his military service.

9.  The probative and persuasive evidence of record does not 
relate the Veteran's skin disorder to his military service.

10.  The probative and persuasive evidence of record does not 
relate the Veteran's hypertension to his military service, 
nor did hypertension manifest to a compensable degree within 
one year of service.

11.  The probative and persuasive evidence of record does not 
relate the Veteran's heart disorder to his military service, 
nor did a heart disorder manifest to a compensable degree 
within one year of service. 

12.  The probative and persuasive evidence of record does not 
relate the Veteran's diabetes mellitus, type 2, to his 
military service or any incident therein, to include 
herbicide exposure, nor did it manifest to a compensable 
degree within one year of service.

13.  The probative and persuasive evidence of record does not 
relate the Veteran's right elbow disorder to his military 
service, nor did arthritis manifest to a compensable degree 
within one year of service.






CONCLUSIONS OF LAW

1.  Residuals of cerebrovascular accident were not incurred 
in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).

2.  A vision disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

3.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service, and bilateral sensorineural 
hearing loss cannot be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).

4.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

5.  A skin disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

6.  Hypertension was not incurred in, or aggravated by, 
active military service, nor may it be presumed to be related 
to service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.309 (2009).

7.  A heart disorder was not incurred in, or aggravated by, 
active military service, nor may it be presumed to be related 
to service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.309 (2009).

8.  Diabetes mellitus, type 2, was not incurred in, or 
aggravated by, active military service, and may not be 
presumed to have been so incurred, to include as a result of 
exposure to herbicides during service.  38 U.S.C.A. §§ 
101(16), 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

9.  A right elbow disorder was not incurred in, or aggravated 
by, active military service, nor may it be presumed to be 
related to service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.309 (2009).

10.  A back disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

11.  A bilateral knee disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  January 2006, April 
2006, and March 2009 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Moreover, the Veteran was notified of regulations pertinent 
to the establishment of an effective date and of the 
disability rating in the April 2006 letter, and with respect 
to claims based on exposure to herbicide exposure in the 
January 2006 and March 2009 letters.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Haas v. Nicholson, 20 
Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 
21, 2009) (No. 08-525).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA 
attempted to obtain the records considered in conjunction 
with the Veteran's previous application for Social Security 
Administration (SSA) disability benefits; however, SSA 
notified VA in March 2009 that those records had been 
destroyed.  38 C.F.R. § 3.159 (c) (2).  The Veteran was 
notified that a fee-based examination had been scheduled for 
him in July 2009, but he failed to report for it, and the 
record does not reflect that he has requested an additional 
examination, or presented good cause as to why the 
examination for which he failed to report should be 
rescheduled.  38 C.F.R. §§ 3.159(c) (4), 3.655 (2009).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

All the evidence in the Veteran's claims file has been 
thoroughly reviewed.  Although an obligation to provide 
sufficient reasons and bases in support of an appellate 
decision exists, there is no need to discuss, in detail, all 
of the evidence submitted by the Veteran or on his or her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (holding that the entire record must be reviewed, 
but each piece of evidence does not have to be discussed).  
The analysis in this decision focuses on the most salient and 
relevant evidence, and on what the evidence shows or fails to 
show with respect to the appeal.  The Veteran must not assume 
that pieces of evidence, not explicitly discussed herein, 
have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 
122 (2000) (noting that the law requires only that reasons 
for rejecting evidence favorable to the claimant be 
addressed).  

In this case, the Veteran contends that he has diabetes 
mellitus that was the result of exposure to herbicides during 
service in Vietnam.  He also asserts that he had hypertension 
on service separation, and that it ultimately caused both 
coronary artery disease and multiple cerebrovascular 
accidents beginning in 1996, the latter of which later led to 
blindness and a right elbow disorder secondary to a fall.  
Additionally, he asserts bilateral hearing loss and tinnitus 
resulting from exposure to acoustic trauma in service, back 
and knee disorders relating to repetitive movements required 
by loading bombs during service, and skin cancer secondary to 
sun exposure during service.  

Service Connection Claims

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

Residuals, Cerebrovascular Accident

The Veteran's service treatment records show no evidence of 
cerebrovascular accident in service, and no mention is made 
of cerebrovascular accident on the Veteran's December 1966 
service separation examination.  Subsequent to service, a May 
1996 private treatment record described the Veteran's 
treatment for a left pontine cerebrovascular accident.  It 
noted a history of chronic hypertension, with noncompliance 
of the medications to treat those conditions over the prior 
month.  In a later May 1996 private treatment record, the 
Veteran reported a "40-plus-year history" of hypertension.  
A September 1996 private treatment record details the 
rehabilitative physical therapy that followed.  In a January 
2003 private inpatient record, it was noted that the Veteran 
had sustained a left cerebrovascular accident "a few years 
ago" for which he still had residual paresis on the right 
side.  Private treatment records dated throughout October 
2003 reflected that the Veteran had sustained an additional 
two cerebrovascular accidents in the prior 6 months, with 
cerebral infarction resulting in right upper extremity 
paralysis, right lower extremity weakness, and obvious poor 
mobility.  A January 2004 private treatment record noted the 
Veteran's father's death at age 70 due to cerebrovascular 
accident.  The December 2005 aid and attendance letter noted 
that the Veteran was status post cerebrovascular accident 
with right hemiplegia.

In December 2005, the Veteran's private physician, Dr. 
R.S.R., stated that at the time of the Veteran's departure 
from the [military], his physical showed he had high blood 
pressure; he further noted in July 2006 that the Veteran had 
high blood pressure on service separation, which was clearly 
a risk factor for stroke and heart attack.  However, the 
probative and persuasive evidence of record does not show 
that the Veteran's cerebrovascular accident residuals are 
related to service.  Although the Veteran reported a "forty-
year history" of hypertension, there is no evidence that it 
was formally diagnosed prior to 1996, 30 years after his 
separation from service.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when a claimant failed to provide evidence 
which demonstrated continuity of symptomatology, and failed 
to account for the lengthy time period for which there is no 
clinical documentation of the claimed condition).  Therefore, 
to the extent that Dr. R.S.R.'s statement concerning the 
Veteran's high blood pressure at service separation being a 
risk factor for his 1996 stroke constitutes a medical 
opinion, it is predicated on an incorrect basis; as noted 
elsewhere in this decision, the Veteran did not have 
diagnosed hypertension for VA purposes at separation.  
38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2009).  
Therefore, Dr. R.S.R.'s statement cannot be afforded 
probative weight.  See Owens v. Brown, 7 Vet. App. 429 (1995) 
(it is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence).  Further, 
the Veteran lacks the medical training to determine that any 
given blood pressure reading constituted hypertension as a 
diagnosed disorder prior to that 1996 diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, 
absent probative evidence linking the Veteran's 
cerebrovascular accident to his military service, service 
connection is not warranted.  VA scheduled the Veteran for an 
examination, but he did not report.  The Board, therefore, 
will evaluate the claim based on the evidence of record.  
38 C.F.R. § 3.655 (2009)

Because the probative and persuasive evidence of record does 
not relate the Veteran's cerebrovascular accident or its 
residuals to his military service, the preponderance of the 
evidence is against his claim for service connection.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Vision Disorder

At the Veteran's October 1957 service entrance examination 
and September 1961 reenlistment examination, defective color 
vision was noted but not considered disabling by the 
examining physician.  Otherwise, there is no evidence of 
vision abnormalities or a vision disorder in service, to 
include as noted at the Veteran's December 1966 service 
separation examination.  

Subsequent to service, a July 2003 private emergency room 
report noted that the Veteran woke up that morning with clear 
vision, but within 5 minutes had lost all visual acuity in 
the right eye; the diagnosis was central retinal artery 
occlusion vs. cerebrovascular accident.  An October 2005 
private opinion letter noted that the Veteran had marked 
visual loss associated with a central retinal artery 
occlusion.  In the December 2005 aid and attendance letter, 
the Veteran's private physician noted that the Veteran only 
had 10 percent vision in his right eye, and was otherwise 
blind.  An April 2006 private treatment record referred the 
Veteran to a glaucoma specialist.  

Despite the above, the evidence of record does not show that 
the Veteran's vision disorder is related to service.  As 
noted above, the probative and persuasive evidence of record 
does not relate the Veteran's cerebrovascular accident to his 
military service or any incident therein.  Therefore, the 
argument relating the Veteran's vision disorder to service as 
secondary to his cerebrovascular accident fails.  Moreover, 
there is no evidence of record otherwise relating the 
Veteran's vision disorder directly to his military service.  
Accordingly, as the probative and persuasive evidence 
discussed above reflects that the Veteran's blindness was a 
residual of his cerebrovascular accidents, service connection 
for a vision disorder is not warranted.  VA scheduled the 
Veteran for an examination but he did not report.  The Board, 
therefore, will evaluate the claim based on the evidence of 
record.  38 C.F.R. § 3.655 (2009).

Because the probative and persuasive evidence of record does 
not relate the Veteran's vision disorder to his military 
service, the preponderance of the evidence is against his 
claim for service connection.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Hearing Loss

In the case of sensorineural hearing loss, service connection 
may be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran's service treatment records, to include his 
October 1957 service entrance examination and December 1966 
service separation examination, noted no evidence of 
bilateral hearing loss.  At each examination, the whisper 
test score was 15/15 and the Veteran's ears and ear drums 
were normal on physical examination.  There is also no 
postservice evidence of record, dated within one year of the 
Veteran's service separation, showing bilateral hearing loss 
that manifested to a compensable degree.  Nevertheless, 
service connection for hearing loss can still be established 
if medical evidence shows that a current impaired hearing 
disability is actually due to incidents during service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  

However, the probative and persuasive evidence of record does 
not show a diagnosis of bilateral hearing loss for VA 
purposes.  Indeed, the Veteran claims hearing loss, the 
Veteran's spouse has asserted that the Veteran has hearing 
loss, and his private physician stated in July 2006 that the 
noise of loading and deploying bombs was a "contributing 
factor[] to the Veteran's hearing problems."  But hearing 
loss, as defined by 38 C.F.R. § 3.385, is not shown in the 
record.  While recognizing the Veteran's contention that he 
has hearing difficulty, a hearing loss diagnosis made in the 
context of these regulations is required to substantiate his 
claim.  38 C.F.R. § 3.385.  Absent such medical evidence, 
service connection is not warranted.  VA scheduled the 
Veteran for an examination but he did not report.  The Board, 
therefore, will evaluate the claim based on the evidence of 
record.  38 C.F.R. § 3.655 (2009).  

Because the probative and persuasive evidence of record does 
not reflect a current diagnosis of hearing loss, the 
preponderance of the evidence is against his claim for 
service connection.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.




Tinnitus

There is no evidence that the Veteran reported tinnitus in 
service, or that tinnitus was diagnosed during service, to 
include at the Veteran's December 1966 service separation 
examination.  The Veteran asserted in his December 2005 claim 
that he experienced ringing in his ears that he asserted was 
due to the noise of loading and deploying bombs during 
service.  Although the record does not reflect a formal 
diagnosis of tinnitus, this disorder is unique in the sense 
that it is readily observable by lay persons.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002).  Therefore, the 
Veteran's subjective report of ringing in his ears 
constitutes a current diagnosis of tinnitus.  Id.  

However, the probative and persuasive evidence of record does 
not relate the Veteran's tinnitus to his military service.  
Initially, it is noted that the Veteran first reported 
experiencing tinnitus in 2005, almost 40 years subsequent to 
service; the private treatment records dated in the 1990s do 
not ever mention that the Veteran reported experiencing 
tinnitus, even after his first cerebrovascular accident 
occurred in May 1996.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991).  Moreover, a fee-based examination was 
scheduled for him in July 2009, but he failed to report; 
therefore, his claim must be evaluated on the evidence of 
record, which does not contain a nexus opinion relating the 
Veteran's tinnitus to his military service.  38 C.F.R. 
§ 3.655.  Accordingly, absent such evidence, service 
connection for tinnitus is denied.

Because the probative and persuasive evidence of record does 
not relate the Veteran's tinnitus to his military service, 
the preponderance of the evidence is against his claim for 
service connection.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Skin Disorder

The Veteran's service treatment records show, on his October 
1957 service entrance examination, September 1961 
reenlistment examination, and December 1966 service 
separation examination, that he had scars and/or tattoos on 
his chin, right lower quadrant, right thigh, and right knee.  
Otherwise, there is no evidence of a skin disorder in service 
or at service separation.  Subsequent to service, a February 
2002 private report showed that the Veteran had actinic 
keratosis on the right side of his nose removed via liquid 
nitrogen destruction.  A September 2002 private treatment 
record showed that an elliptical excision of a margin-free, 
squamous cell carcinoma located on the right forearm was 
completed.  

Despite the above, the evidence of record does not show that 
the Veteran's skin disorder is related to service.  The first 
treatment for both the benign and malignant skin disorders 
described above did not begin until 2002, more than 35 years 
subsequent to service.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991).  Moreover, a fee-based examination was 
scheduled for him in July 2009, but he failed to report; 
therefore, his claim must be evaluated on the evidence of 
record, which does not contain a nexus opinion relating the 
Veteran's skin disorder to his military service.  38 C.F.R. 
§ 3.655.  Accordingly, absent such evidence, service 
connection for a skin disorder is denied.

Because the probative and persuasive evidence of record does 
not relate the Veteran's skin disorder to his military 
service, the preponderance of the evidence is against his 
claim for service connection.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Hypertension

Under VA regulations, the term hypertension means that the 
diastolic blood pressure is predominantly 90 millimeters of 
mercury (mm/Hg) or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm/Hg or greater with a diastolic blood 
pressure of less than 90 mm/Hg.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).  Also, hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
Id.  

There is no evidence of hypertension, as defined by VA 
regulations, in service.  At the Veteran's service entrance 
examination, his blood pressure was listed as 116/74 mm/Hg; 
at his September 1961 reenlistment examination, it was noted 
as 122/80 mm/Hg.  At his December 1966 service separation 
examination, an initial blood pressure test had the result of 
134/94 mm/Hg.  Serial blood pressure tests taken thereafter, 
at the same examination, showed results of 132/82 mm/Hg, 
110/72 mm/Hg, and 122/74 mm/Hg.  The examining physician 
noted that these results were not considered disabling.  
Subsequent to service, May 1996 treatment records note the 
Veteran's "forty-plus-year history of hypertension," as 
reported by him, with marked hypertension on examination of 
184/106 mm/Hg.  Private treatment records dated from October 
2003 through April 2006 noted continued diagnoses of 
hypertension.  

Despite the above, the evidence of record does not show that 
the Veteran's hypertension is related to service.  In 
December 2005, the Veteran's private physician, Dr. R.S.R., 
stated that at the time of the Veteran's service separation, 
he had had high blood pressure.  However, the highest figure 
noted above, 134/94 mm/Hg, does not constitute hypertension 
for VA purposes; hypertension was also not diagnosed at the 
separation physical by the examining physician.  Indeed, the 
first evidence of diagnosed hypertension, for VA purposes, is 
in the May 1996 private treatment record noted above.  Thus, 
although hypertension is currently diagnosed, the pertinent 
regulatory criteria do not reflect the existence of 
hypertension, as a diagnosed disorder, until 30 years 
subsequent to service.  To the extent that the Veteran and 
his spouse have argued that he had hypertension at service 
separation, the claims file does not reflect that either the 
Veteran or his spouse have the medical training to make such 
a determination on a clinical basis.  38 C.F.R. § 4.104; 
Espiritu, 2 Vet. App. at 494-95.  VA scheduled the Veteran 
for an examination but he did not report.  The Board, 
therefore, will evaluate the claim based on the evidence of 
record.  38 C.F.R. § 3.655 (2009).

Because there is no evidence of hypertension for VA purposes 
in service, and the probative and persuasive evidence of 
record does not relate the Veteran's hypertension to her 
military service, the preponderance of the evidence is 
against his claim for service connection.  Hypertension also 
may not be presumed to be service connected because it did 
not manifest to a compensable degree within one year of 
service.  38 C.F.R. § 3.309 (2009).  As such, the benefit of 
the doubt doctrine is inapplicable, and the claim must be 
denied.   See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 
54-56.

Heart Disorder

The Veteran's service treatment records show no evidence of 
heart abnormalities or a diagnosed heart disorder in service 
or at the December 1966 service separation examination.  
Subsequent to service, an October 2003 private inpatient 
record noted a diagnosis of coronary artery disease; the 
Veteran then underwent left heart catheterization, selective 
coronary angiography, and bilateral left ventriculography.  A 
January 2004 private treatment record noted that the Veteran 
was admitted with severe chest pain, and had a history of 
coronary artery disease.  Another January 2004 private 
treatment record noted the Veteran's father's death at age 52 
due to coronary artery disease.  The Veteran underwent 
cardiac catheterization, coronary angiography, and stenting 
in January 2005; diagnoses of coronary artery disease were 
noted at that time and in December 2005 and April 2006 
private treatment records. 

However, the probative and persuasive evidence of record does 
not relate the Veteran's heart disorder to service.  Dr. 
R.S.R. stated in November 2005 that the Veteran had high 
blood pressure at service separation, which the discussion 
above proves was not the case in the context of VA 
regulations.  That private physician also stated that the 
Veteran's high blood pressure was "clearly a risk factor for 
stroke and heart attack."  However, Dr. R.S.R. does not 
address the Veteran's family history of heart disease or the 
30-year gap between the Veteran's service separation and his 
first heart attack in 2003.  See Mense, 1 Vet. App. at 356.  
Moreover, a fee-based examination was scheduled for the 
Veteran in July 2009, for the purpose of obtaining a nexus 
opinion, but he failed to report.  Therefore, his claim must 
be evaluated on the evidence of record, which does not 
contain a nexus opinion relating the Veteran's heart disorder 
to his military service.  38 C.F.R. § 3.655.  Accordingly, 
absent such evidence, service connection for a heart disorder 
is denied.  There is also no evidence that a heart disorder 
manifest to a compensable degree within one year of service, 
therefore service connection cannot be granted on a 
presumptive basis.  38 C.F.R. § 3.309 (2009).

Because the probative and persuasive evidence of record does 
not relate the Veteran's heart disorder to his military 
service, the preponderance of the evidence is against his 
claim for service connection.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Diabetes Mellitus

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that a veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a) (6) (iii).  

VA regulations also provide that, if a veteran was exposed to 
an herbicide agent during active service, presumptive service 
connection may be warranted for AL amyloidosis, chloracne or 
other acneform diseases consistent with chloracne, diabetes 
mellitus, type II; Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. §§ 3.307, 
3.309; see also 78 Fed. Reg. 21258 (May 7, 2009).

The evidence of record reveals that the Veteran did not serve 
in Vietnam for the purposes of the controlling regulations.  
His Department of Defense Form DD-214, Armed Forces of the 
United States Report of Transfer of Discharge, reflects that 
he was awarded the Armed Forces Expeditionary Medial for the 
Cuemoy and Matsu Islands, and the Vietnam Service Medal.  
However, these decorations do not conclusively prove that the 
Veteran had in-country Vietnam service.  Moreover, his 
service personnel records reveal that he served aboard four 
different ships: the USS BROWN, from August 1958 to January 
1962; the USS ANDERSON, from January 1962 to May 1964; the 
USS ST. PAUL, From May 1966 to November 1966; and the USS 
DUNCAN from November 1966 to December 1966.  However, review 
of the Dictionary of American Fighting Ships, obtained from 
the United States Navy's Naval Historical Center in 
Washington, D.C., does not reflect that any of the ships 
visited the waters offshore Vietnam, though the USS SAINT 
PAUL was noted to have "help[ed] to combat Communist 
aggression in South Vietnam."  Moreover, the March 2006 
response from the National Personnel Records Center indicated 
that they while they could confirm that the Veteran served on 
the USS SAINT PAUL in the official waters of Vietnam during 
two lengths of time in 1966, they were unable to determine 
that the Veteran had in-country service for the purposes of 
the controlling regulations.  Therefore, absent evidence of 
duty or visitation in-country, the presumption under 38 
U.S.C.A. § 1116(f) does not apply in this case.  The Veteran 
has stated that his ship docked in Vietnam but his service 
records do not support a finding that the Veteran set foot in 
Vietnam.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions of Combee are applicable in cases 
involving herbicide exposure.  McCartt v. West, 12 Vet. App. 
164, 167 (1999).

The probative and persuasive evidence of record also does not 
relate the Veteran's currently diagnosed diabetes mellitus, 
type 2, to his military service.  The Veteran's service 
treatment records, to include his December 1966 service 
separation examination, are negative for any abnormal glucose 
readings, or for a diagnosis of diabetes mellitus, type 2.  
While the Veteran has a current diagnosis of diabetes 
mellitus, type 2, there is no medical evidence of record that 
it was diagnosed prior to January 2003, more than 35 years 
after separation from military service; the Veteran denied 
having diabetes in a May 1996 private treatment record.  See 
Mense, 1 Vet. App. at 356.  Furthermore, there are no medical 
opinions relating the Veteran's currently diagnosed diabetes 
mellitus, type 2, to his military service.  Accordingly, 
service connection for diabetes mellitus, type 2, is not 
warranted.  There is also no evidence that diabetes 
manifested to a compensable degree within one year of 
service, therefore service connection cannot be granted on a 
presumptive basis.  38 C.F.R. § 3.309 (2009).

Because the Veteran did not serve in Vietnam for the purposes 
of the controlling regulations, and the probative and 
persuasive evidence of record does not relate his currently 
diagnosed diabetes mellitus, type 2, to military service or 
to any incident therein, the preponderance of the evidence is 
against his claim for service connection.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. 
App. at 54-56.

Right Elbow Disorder

The Veteran's service treatment records show no evidence of a 
right elbow injury, or a diagnosed right elbow disorder, in 
service or at the December 1966 service separation 
examination.  Subsequent to service, a January 2005 private 
treatment record noted that the Veteran reported right elbow 
pain after a fall; x-rays showed degenerative changes without 
evidence of fracture or effusion.  

Although right elbow arthritis is currently diagnosed, the 
probative and persuasive evidence of record does not relate 
it to the Veteran's military service.  As noted above, the 
probative and persuasive evidence of record does not relate 
the Veteran's cerebrovascular accident to his military 
service or any incident therein.  Therefore, the argument 
relating the Veteran's right elbow disorder to service as 
secondary to his cerebrovascular accident fails.  Moreover, 
there is no evidence of record otherwise relating the 
Veteran's right elbow disorder directly to his military 
service.  Accordingly, service connection for a right elbow 
disorder is not warranted.  There is also no evidence that 
arthritis of the right elbow was manifested to a compensable 
degree within one year of service.  Therefore, service 
connection cannot be granted on a presumptive basis.  
38 C.F.R. § 3.309 (2009).

Because the probative and persuasive evidence of record does 
not relate the Veteran's right elbow disorder to service, the 
preponderance of the evidence is against his claim for 
service connection.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Back Disorder

The Veteran's service treatment records show that in March 
1962, he reported intermittent "back trouble" for the last 
2 year, with a current acute exacerbation.  Physical 
examination showed tenderness of the right paraspinal area.  
The impression was of an acute phase of reoccurrence of 
chronic myositis from an old injury.  However, there was no 
evidence of a back injury, or a diagnosed back disorder, 
noted at the December 1966 service separation examination.  

Subsequent to service, the Veteran has repeatedly asserted 
that he experiences back pain, but there is no evidence of a 
diagnosed back disorder or treatment thereof.  A fee-based 
examination was scheduled for July 2009 to determine the 
nature and etiology of any back disorder found, but the 
Veteran failed to report.  Therefore, his claim must be 
evaluated on the evidence of record, which does not contain a 
diagnosis of a back disorder.  38 C.F.R. § 3.655.  Indeed, 
Dr. R.S.R. stated in July 2006 that the Veteran's reported 
duties in loading 50 pound shells, which required continual 
back movement, were contributing factors to the Veteran's 
constant back pain.  However, pain is only one criterion for 
determining whether a disability exists, and that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed, 259 
F.3d 1356 (Fed. Cir. 2001).  Without competent evidence of a 
diagnosed back disability, service connection cannot be 
granted.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004) (holding that service connection requires a 
showing of current disability); Degmetich v. Brown, 104 F.3d 
1328, 1333 (1997).  Accordingly, absent evidence of a 
diagnosed back disorder, service connection for a back 
disorder is not warranted.

Because the probative and persuasive evidence of record does 
not contain a diagnosis of a back disorder, the preponderance 
of the evidence is against the Veteran's claim for service 
connection.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert, 1 Vet. App. at 54-56.

Bilateral Knee Disorder

The Veteran's service treatment records show no evidence of 
an injury to either knee during service, or of a diagnosed 
knee disorder in service or at the December 1966 service 
separation examination.  Subsequent to service, the Veteran 
has repeatedly asserted that he experiences bilateral knee 
pain, but there is no evidence of a diagnosed knee disorder 
or treatment thereof.  A fee-based examination was scheduled 
for July 2009 to determine the nature and etiology of any 
knee disorder found, but the Veteran failed to report.  
Therefore, his claim must be evaluated on the evidence of 
record, which does not contain a diagnosis of a knee 
disorder.  38 C.F.R. § 3.655.  Indeed, Dr. R.S.R. stated in 
July 2006 that the Veteran's reported duties in loading 50 
pound shells, which required continual knee movement, were 
contributing factors to the Veteran's constant knee pain.  
However, pain is only one criterion for determining whether a 
disability exists, and that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez, 13 Vet. App. at 
285.  Without competent evidence of a diagnosed respiratory 
disability, service connection cannot be awarded.  See 
Shedden, 381 F.3d at 1167; Degmetich, 104 F.3d at 1333.  
Accordingly, absent evidence of a diagnosed knee disorder, 
service connection for a bilateral knee disorder is not 
warranted.

Because the probative and persuasive evidence of record does 
not contain a diagnosis of a bilateral knee disorder, the 
preponderance of the evidence is against the Veteran's claim 
for service connection.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Service connection for residuals of a cerebrovascular 
accident is denied.

Service connection for a vision disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a skin disorder is denied.

Service connection for hypertensive heart disease is denied.

Service connection for a heart disorder is denied.

Service connection for diabetes mellitus, type 2, is denied.

Service connection for a right elbow disorder is denied.

Service connection for a back disorder is denied.

Service connection for a bilateral knee disorder is denied.


REMAND

A June 2006 rating decision denied service connection for 
special monthly compensation for loss of use of the right 
upper extremity.  In a July 2006 statement which the Veteran 
identified as his "Notice of Disagreement" with the June 
2006 rating decision, the Veteran indicated his disagreement 
with the first through thirteenth issues, inclusive.  With 
respect to the first twelve issues, the RO issued a statement 
of the case in March 2007, and the Veteran perfected his 
appeal in April 2007; those issues are addressed in the 
decision above.  However, no statement of the case was ever 
issued for the thirteenth issue, entitlement to special 
monthly compensation for loss of use of the right upper 
extremity, despite the Veteran's clear indication of his 
disagreement with the determination made in the June 2006 
rating decision.  38 U.S.C.A. § 1114(j) (West 2002).  The 
filing of a notice of disagreement initiates the appeal 
process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  Therefore, remand is required.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).

The Veteran also contends that he currently suffers from a 
respiratory disability as a result of exposure to asbestos.  
His service personnel records reflect service aboard the USS 
BROWN, USS Anderson, USS ST. PAUL, and USS DUNCAN.  However, 
review of the record does not show that his appeal, 
specifically with respect to his claim of asbestos exposure, 
has been properly developed.  VA Adjudication Procedure 
Manual Rewrite (M21-1MR) provides that VA must determine 
whether military records demonstrate evidence of asbestos 
exposure during service, develop whether there was pre-
service and/or post-service occupational and other asbestos 
exposure, and determine whether there is a relationship 
between asbestos exposure and the claimed disease.  For many 
asbestos related diseases the latency period varies from ten 
to forty-five or more years between first exposure and 
development of disease.  M21-1MR, Part IV, Subpart ii, 
Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  This must be 
accomplished, in addition to a VA examination to determine 
the nature of the Veteran's claimed respiratory disability, 
before appellate adjudication may proceed.  

Accordingly, the issues of entitlement to special monthly 
compensation for loss of use of the right upper extremity, 
and entitlement to service connection for a respiratory 
disorder, are remanded for the following actions:

1.  Issue a statement of the case, and 
notify the Veteran of his appellate 
rights, with respect to the issue of 
entitlement to special monthly 
compensation for loss of use of the 
right upper extremity.  38 C.F.R. § 
19.26 (2009).  In the notice and 
statement of the case, remind the 
Veteran that to vest the Board with 
jurisdiction over this issue, a timely 
substantive appeal to the June 2006 
rating decision denying this claim must 
be filed.  38 C.F.R. § 20.202 (2009).  
If the Veteran perfects an appeal as to 
this issue, return the case to the 
Board for appellate review.

2.  The RO should take appropriate 
action to develop evidence of whether 
the Veteran was exposed to asbestos 
during service, to specifically include 
seeking information as to whether his 
job duties involved working with or 
near asbestos.  Such development should 
include a determination regarding the 
extent to which his duties would have 
exposed him to asbestos.

3.  Thereafter, the Veteran must be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
respiratory disorder, to include as a 
result of asbestos exposure.  All 
indicated tests and studies must be 
performed.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Following a 
review of the service and postservice 
medical records, the Veteran's 
statements, other lay statements, and 
private and VA clinical findings and 
evaluations reports, the examiner must 
state whether any respiratory pathology 
found are related to the Veteran's 
military service.  A complete rationale 
must be provided for all opinions 
expressed.  The reports prepared must 
be typed.

4.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examinations and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. § 3.158, 3.655.  In 
the event that the Veteran does not 
report for any scheduled examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examination(s) was sent to the last 
known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  After undertaking any other 
development deemed essential in 
addition to that specified above, the 
RO must readjudicate the Veteran's 
claims for service connection for a 
respiratory disorder, to include as the 
result of asbestos exposure, with 
application of all appropriate laws and 
regulations, including appropriate 
consideration of lay witness 
statements, and the laws and 
regulations governing the adjudication 
of claims involving asbestos and 
consideration of any additional 
information obtained as a result of 
this Remand.  If any benefit sought on 
appeal remains denied, a supplemental 
statement of the case must be provided 
to the Veteran and his representative, 
and they must be provided an 
opportunity to respond.  Thereafter, 
the appeal must be returned to the 
Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


